Citation Nr: 0212952	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  98-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left femur fracture, to include leg length discrepancy, with 
hip disability and knee disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to an effective date prior to June 12, 2000, 
for a 20 percent evaluation for residuals of left femur 
fracture, to include leg length discrepancy, with hip 
disability and knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 10 
percent evaluation for one-inch shortening of the left lower 
extremity with crepitation in the left knee and incorporated 
a noncompensable evaluation for a low back disorder found by 
a Board decision dated April 1997 to be aggravated by the leg 
disorder.

This matter was remanded by the Board in February 2000 for 
the purpose of obtaining additional medical evidence.  During 
the course of the remand, by a rating decision dated August 
2000, the RO granted an increase to 20 percent for the 
veteran's residuals of left femur fracture, to include leg 
length discrepancy, with moderate hip disability and mild 
knee disability effective June 12, 2000. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran sent an August 2002 letter indicating his desire to 
withdraw his appeal with respect to entitlement to an 
increased evaluation for residuals of left femur fracture, to 
include leg length discrepancy, with hip disability and knee 
disability, currently evaluated as 20 percent disabling and 
entitlement to an effective date prior to June 12, 2000, for 
a 20 percent evaluation for residuals of left femur fracture, 
to include leg length discrepancy, with hip disability and 
knee disability.



CONCLUSION OF LAW

The veteran has withdrawn his appeal.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c). 

By a rating decision dated May 1997, the RO continued the 10 
percent evaluation for one-inch shortening of the left lower 
extremity with crepitation in the left knee and incorporated 
a noncompensable evaluation for a low back disorder found by 
a Board decision dated April 1997 to be aggravated by the leg 
disorder.  This matter was remanded in February 2000 for the 
purpose of obtaining additional medical evidence.  During the 
course of the remand, by a rating decision dated August 2000, 
the RO granted an increase to 20 percent for the veteran's 
residuals of left femur fracture, to include leg length 
discrepancy, with moderate hip disability and mild knee 
disability effective June 12, 2000.  In October 2000 the 
veteran filed a notice of disagreement concerning the 
effective date of the increased evaluation for his service 
connected left leg condition from 10 to 20 percent in the 
September 2000 decision.  A statement of the case was issued 
in December 2000.  A substantive appeal was received in March 
2001.  

On August 6, 2002, the veteran sent a signed letter 
indicating his desire to withdraw his appeal with respect to 
entitlement to an increased evaluation for residuals of left 
femur fracture, to include leg length discrepancy, with hip 
disability and knee disability, currently evaluated as 20 
percent disabling and entitlement to an effective date prior 
to June 12, 2000, for the 20 percent evaluation. 

Consequently, and because these issues were the only issues 
properly perfected for appeal, further action by the Board on 
this appeal is not appropriate.  The appeal is therefore 
dismissed. 


ORDER

The appeal of the claims for entitlement to an increased 
evaluation for residuals of left femur fracture, to include 
leg length discrepancy, with hip disability and knee 
disability, currently evaluated as 20 percent disabling and 
entitlement to an effective date prior to June 12, 2000, for 
a 20 percent evaluation for residuals of left femur fracture, 
to include leg length discrepancy, with hip disability and 
knee disability, are dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

